Name: 91/84/EEC, Euratom: Commission Decision of 4 February 1991 amending Decision 90/178/Euratom, EEC authorizing Luxembourg not to take into account certain categories of transactions and to use certain approximate estimates for the calculation of the VAT own resources base (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  taxation
 Date Published: 1991-02-22

 Avis juridique important|31991D008491/84/EEC, Euratom: Commission Decision of 4 February 1991 amending Decision 90/178/Euratom, EEC authorizing Luxembourg not to take into account certain categories of transactions and to use certain approximate estimates for the calculation of the VAT own resources base (Only the French text is authentic) Official Journal L 049 , 22/02/1991 P. 0026 - 0026COMMISSION DECISION of 4 February 1991 amending Decision 90/178/Euratom, EEC authorizing Luxembourg not to take into account certain categories of transactions and to use certain approximate estimates for the calculation of the VAT own resources base (Only the French text is authentic) (91/84/EEC, Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Regulation (EEC, Euratom) No 1553/89 of 29 May 1989 on the definitive uniform arrangements for the collection of own resources accruing from value added tax (1), and in particular Article 13 thereof, Whereas, pursuant to Article 28 (3) of the Sixth Council Directive 77/388/EEC of 17 May 1977 on the harmonization of the laws of the Member States relating to turnover taxes - Common system of value added tax: uniform basis of assessment (2), hereinafter called 'the Sixth Directive', Member States may continue to exempt or tax certain transactions; whereas these transactions must be taken into account for the determination of the VAT own resources base; Whereas with effect from 1 January 1990 the possibility afforded Member States of continuing to tax or exempt certain transactions listed in Annexes E and F to the Sixth Directive was terminated by virtue of Article 1 (1), first paragraph, and (2) (a) of Council Directive 89/465/EEC (3); whereas, consequently, the authorizations granted in this connection by the Commission for the purposes of determining the VAT own resources base should also be discontinued; Whereas, in the case of Luxembourg, the Commission, on the basis of Regulation (EEC, Euratom) No 1553/89, adopted Decision 90/178/Euratom, EEC (4) authorizing Luxembourg, with effect from 1989, not to take into account certain categories of transactions and to use certain approximate estimates for the calculation of the VAT own resources base; Whereas, since Luxembourg began exempting the transactins referred to in Annex E, point 3 to the Sixth Directive on 1 January 1990, the authorization not to take such transactions into account for the calculation of the VAT base should be discontinued with effect from that date; Whereas the Advisory Committee on Own Resources has approved the report recording the opinions of its members on this Decision, HAS ADOPTED THIS DECISION: Article 1 Article 1 (1) of Decision 90/178/Euratom, EEC is hereby repealed with effect from 1 January 1990. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 4 February 1991. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ No L 155, 7. 6. 1989, p. 9. (2) OJ No L 145, 13. 6. 1977, p. 1. (3) OJ No L 226, 3. 8. 1989, p. 21. (4) OJ No L 99, 19. 4. 1990, p. 26.